     THE LAW OFFICE OF NATHAN D. BORRIS, ESQ.
 1
     Nathan D. Borris, Esq. SBN 266090
 2   1380 A Street
     Hayward, CA 94541
 3   (510) 581-7113
 4
     (510) 581-7112 Fax
     nateborris@gmail.com
 5

 6                          UNITED STATES BANKRUPTCY COURT
 7                   IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
 8

 9

10                                                    )   Case No.: 18-42193
                                                      )   Chapter 13
11   In Re:                                           )
                                                      )   DEBTOR’S NOTICE OF CONVERSION
12
     LAUREN MASSA-LOCHRIDGE,                          )   OF CASE TO CHAPTER 7
13                                                    )
                              Debtor                  )
14                                                    )
15                                                    )
                                                      )
16                                                    )
                                                      )
17
                                                      )
18                                                    )

19

20            Pursuant to 11 U.S.C. § 1307(a) and Fed. R. Bankr. P. 1017(f)(3), the undersigned
21   requests an order converting this chapter 13 case to one under chapter 7. As required by Fed.
22   R. Bankr. P. 1019, the Debtor(s) will file separately:

23
              1. A statement of intention (Official Form 108), not later than 30 days after entry of
24
                 the order of conversion or before the first date set for the meeting of creditors,
25
                 whichever is earlier;
26
              2. A schedule, including the name and address of each creditor, of unpaid debts
27
                 incurred after the filing of the petition and before conversion, not later than 14
28
                 days after conversion of the case;


                                                      1
           3. If this case commenced on or after October 17, 2005, a Statement of Current
 1
              Monthly Income and Means Test Calculation (Official Form B 122A); and
 2
           4. If a plan has been confirmed,
 3
                  a. a schedule of unpaid debts incurred after confirmation but before
 4
                     conversion and that are not listed in the trustee’s final report, not later than
 5
                     60 days after the filing of the trustee’s final report; and
 6                b. a schedule of executory contracts and unexpired leases entered into or
 7                   assumed after the filing of the petition but before conversion.
 8

 9

10   DATED: January 16, 2019                             /s/ NATHAN D. BORRIS, ESQ.

11                                                       Attorney for Debtor

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2
 1
                                    CERTIFICATE OF SERVICE
 2

 3
            I, Nathan D. Borris, certify that the following is true and correct:
 4
            I am employed in Hayward, County of Alameda, California, am over the age of
 5
     eighteen years, and am not a party to the within entitled cause.
 6          My business address is 1380 A Street, Hayward, CA 94541. On January 16, 2019, I
 7   served a DEBTOR’S NOTICE OF CONVERSION OF CASE TO CHAPTER 7by causing
 8   true copies thereof, enclosed in sealed envelopes with postage thereon fully prepaid, to be
 9   placed in the United States Post Office mail box at Hayward, CA, addressed to the following,
10   or served via ECF:

11
            Capital One
12
            PO Box 30285                                         Martha G. Bronitsky
13          Salt Lake City, UT 84130                             Chapter 13 Standing Trustee
                                                                 PO Box 5004
14          Clear Recon Corp                                     Hayward, CA 94540-5004
15          c/o Aldridge Pite, LLP
            4375 Jutland Drive, Suite 200                        Office of the U.S. Trustee
16          San Diego, CA 92117                                  450 Golden Gate Avenue
                                                                 #05-0153
17
            Franchise Tax Board                                  San Francisco, CA 94102
18          Bankruptcy Section MS A340
            PO Box 2952                                          US Bank, N.A., Successor in
19          Sacramento, CA 95812                                 Interest to Wells Fargo Bank, N.A.
                                                                 c/o Diane Weifenbach, Esq.
20
            Internal Revenue Service                             5120 E. LaPalma, Suite 209
21          Centralized Insolvency Operation                     Anaheim, CA 92807
            PO Box 7346
22          Philadelphia, PA 19101                               T Mobile/T-Mobile USA Inc
23
                                                                 by American InfoSource as agent
            Niel Gapoff                                          4515 N Santa Fe Ave.
24          c/o Law Office of Dena Thaler,                       Oklahoma City, OK 73118
            Esq.
25          405 14th Street Suite 511                            Bank of America, N.A.
26          Oakland, CA 94612                                    P O Box 982284
                                                                 El Paso, TX 79998-2238
27          Portfolio Recovery Associates
            130 Corporate Blvd
28
            Norfolk, VA 23502


                                                     3
            SST as servicing agent for CIGPF I
 1
            CORP
 2          4315 Pickett Road,
            St. Joseph, Missouri 64503
 3

 4          I am readily familiar with the business practice at my place of business for collection
 5   and processing of correspondence for delivery by mail. Correspondence so collected and
 6   processed is deposited with the United States Postal Service on the same day in the ordinary

 7   course of business. On the above date the said envelopes were collected for the United States

 8
     Postal Service following ordinary business practices.
            I declare under penalty of perjury that the foregoing is true and correct, and that this
 9
     declaration was executed on January 16, 2019 at Hayward, CA.
10

11
                                                                          /s/ Nathan Borris
12
                                                                          Nathan D. Borris
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     4
